Citation Nr: 1545926	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran also appealed the denials of claims to reopen a claim for service connection for a skin disability and claims for service connection for left knee arthritis and intervertebral disc syndrome.  However, in a March 2015 submission, the Veteran limited his appeal to the claim of entitlement to service connection for erectile dysfunction only.  Therefore, the Board no longer has jurisdiction over the other issues.

In his July 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  The hearing was scheduled for March 2015, but the Veteran canceled his appearance.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).
 
In a July 2015 submission, the Veteran's wife provided evidence in support of a claim for a special home adaptation grant.  However, the record does not reflect that any action on such a claim has been taken.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A May 2003 rating decision denied the claim of entitlement to service connection for erectile dysfunction, new and material evidence was not received within one year of the denial, and the decision was not appealed.
 
 2. Evidence received since the May 2003 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for erectile dysfunction.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for erectile dysfunction is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim to reopen a previously denied claim for service connection for erectile dysfunction. Therefore, no discussion of VA's duty to notify or assist is necessary.

A May 2003 rating decision denied the claim of entitlement to service connection for erectile dysfunction.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has erectile dysfunction as a result of his service-connected diabetes mellitus.  The claim was originally denied on the basis that the Veteran's erectile dysfunction was a result of hypotestosteronism and hypogonadism and not his service or service-connected diabetes mellitus.  The evidence of record in May 2003 consisted of the Veteran's service treatment records, VA and private treatment records, and the report of a January 2003 VA examination.  Since that time, additional VA and private treatment notes have been received.  Among this evidence is a private treatment record dated in January 2004, received in September 2004, which assesses erectile dysfunction in conjunction with the Veteran's diabetes mellitus.  This evidence is new in that it was not of record in February 2006, and it is material in that it addresses the unestablished fact of a relationship to service-connected disability.  Thus, it raises a reasonable possibility of substantiating the claim. Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for erectile dysfunction has been received, and the claim, to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened, and to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not reopen, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for service connection for erectile dysfunction; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.

In addition, the Board determines that the Veteran should be afforded another VA examination to assess the existence and etiology of his erectile dysfunction.   The treatment notes of record are ambiguous as to whether the Veteran has a current, chronic disability of erectile dysfunction.  In addition, the basis for the January 2003 VA examiner's opinion that the Veteran's erectile dysfunction was related to hypotestosteronism or hypogonadism is not apparent, particularly given her finding that the testes were normal size.  Further, her opinion did not address whether the Veteran's erectile dysfunction, if caused by hypotestosteronism or hypogonadism, was aggravated by his diabetes mellitus or other service-connected disability.  Therefore, another VA examination should be conducted and another etiological opinion obtained.  

Further, the Veteran receives regular VA treatment, but the most recent VA treatment note associated with the claims file is dated in June 2010.  Therefore, all VA treatment notes for the Veteran dated from June 2010 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from June 2010 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA examination to assess the existence and etiology of his erectile dysfunction.  The entire claims file should be made available for review in conjunction with the examination. Upon review of the record and examination of the Veteran, the examiner must respond to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused or aggravated by his service-connected diabetes mellitus or other service-connected disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered must be provided. 

3. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Not reporting for any VA examination without a showing of good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


